Title: Thomas Jefferson to Alexander Hepburn, 18 September 1819
From: Jefferson, Thomas
To: Hepburn, Alexander


					
						Sir
						
							Monticello
							Sep. 18. 19.
						
					
					Since my return, I have enquired into the state of my canal, and my manager tells me he thinks it will be a month before it will be finished. altho I wished the water to be brought to the place before you should see it, yet if you put off coming as long as your own convenience will possibly admit, it will be so far advanced as that you will be able to judge what geer will best suit the place. the water in the millpond is 6 f. above that at the tail race. the bottom of our canal is 1.f. below the surface of the water in the pond. the river is as low now as it is ever remembered to have been but once; and it is now carrying a pr of 6.f. stones, another of 4 f. and another pair 3.f. 9 I. I state these things for your ation and shall be glad to see you at as late a day as suits you. in the mean time accept my respects and best wishes
					
						
							Th: Jefferson
						
					
				